Appellate Docket Number. CJ5 " \ 5"OiO M0-CV
Appellate Case Style: ftc^ 1cw-\t^
                                                                                            FiEDN
                    Vs.                                                           PH COURT OF APPEALS
                      E-ievZ. ^Vw|%csA/t"
Companion Case No.:                                                               "His srp ?5 PM l: 06

                                                                                   LISA MAS/. '.,-.cru\

Amended/corrected statement:                   DOCKETING STATEMENT (Civil)
                                         Appellate Court:
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                          II. Appellant Attorney(s)

0rerson O Organization (choose one)                                   r~l Lead Attorney
                                                                      First Name:

First Name: //^^^^                                                    Middle Name:

Middle Name: /7/7<?A ^                                                Last Name:

Last Name: ^fi^^f^                                                    Suffix:

                                                                       Law Firm Name:
Suffix:

ProSe: Q                                                               Address l:

                                                                       Address 2:

                                                                       City:
                                                                       State:     Texas                        Zip+4:
                                                                       Telephone:                                     ext.

                                                                       Fax:

                                                                       Email:

                                                                       SBN:


 III. Appellee                                                         IV. Appellee Attorney(s)
 [7J Person •Organization (choose one)                                 •0 Lead Attorney
                                                                       First Name:'vAJ^I^
 First Name: ^2.\C\"Z-                                                  Middle Name: °

 Middle Name:                                                           Last Name: N0£V\
 Last Name: \MAiMrlcV\<A\/c\\f i                                        Suffix:

 Suffix:                                                                Law Finn Name:

 ProSe: Q                                                               Address): 3W"7 (a! Pa^-&3u,\>
                                                                        Address 2:

                                                                        City: Ar\M9\CK
                                                                        State:      Texas                          Zip+4: !G?Ol3
                                                                        Telephone:                                      ext.

                                                                         Fax:

                                                                         Email:

                                                                         SBN:

                                                              Page! of7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):

Date order or judgment signed: FW$jtyrJ16 ' 2.<9/^^Type ofjudgment:
Date notice of appeal filed in trial court: />^^P<£7^ ^f ''Z- &£^~
If mailed to the trial court clerk, also give the date mailed: rfrf&ti* ^"' ~2-^>/J?
Interlocutory appeal of appealable order: • Yes 0No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             • Yes 0No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):          rjYes 0No

 Permissive? (See TRAP 28.3):                  DYes EfNo
 If yes, please specify statutory or other basis for such status:

 Agreed? (See TRAP 28.2):                      • Yes ET^0
 If yes, pleasespecify statutory or other basis for such status:


 Appeal should receive precedence, preference, or priority under statute or rule:         LJ Yes \7\ No
 If yes, pleasespecify statutory or other basis for such status:

 Does this case involve an amountunder $100,000?           •   Yes 0No
 Judgment or order disposes of all parties and issues: 0 Yes rjNo
 Appeal from final judgment:                            • Yes • No
 Does the appeal involve the constitutionality or the validity ofa statute, rule, orordinance?     fj Yes fjNo

 VI. Actions Extending Time To Perfect Appeal

  Motion for New Trial:                • Yes [5N0                   If yes, date filed
  Motion to Modify Judgment:           rjYes Q'No                   Ifyes, date filed
  Request for Findings of Fact         •   Yes l4No                 If yes, date filed
  and Conclusions of Law:                          /
                                       •Yes      0No                If yes, date filed
  Motion to Reinstate:                                 •
                                       •   Yes MNo                  If yes, date filed
  Motion under TRCP 306a:

  Other:                               QYes 0No
  If other, please specify:

  VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

   Affidavit filed in trial court:     DYes [7] No                  Ifyes, date filed:
   Contest filed in trial court:       DYes 0No                     If yes, date filed:
   Date ruling on contest due:

   Ruling on contest: •Sustained            • Overruled             Date ofruling:

                                                                      Page 2 of 7
VHI. Bankruptcy

Has any party to thecourt's judgment filed for protection in bankruptcy which might affect this appeal?       • Yes 0No
"If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

 Court:                                                              Clerk's Record:

 County:                                                             Trial Court Clerk: •District         [2f County
 Trial Court Docket Number (Cause No.):                              Was clerk's record requested?        Qres     •   No
                                                                     Ifyes, date requested: £&/&T 11
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:

 First Name:                                                         Were payment arrangements made with clerk?
 Middle Name:                                                                                                  •Yes QNo • Indigent
 Last Name:
                                                                      (Note: No request required under TRAP 34.5(a),(b))
 Suffix:

 Address 1:

 Address 2 :

  City:
  State:   Texas                          Zip + 4:

 Telephone:                                 ext.


  Fax:

  Email:




  Reporter's or Recorder's Record:
  Is there a reporter's record?            0 Yes • No
  Was reporter's record requested?         0Yes • No
   Was there a reporter's record electronically recorded? 0 Yes • No
   If yes, date requested:

   If no, date it will be requested:
   Were payment arrangements made with the court reporter/court recorder? QVes • No • Indigent




                                                                 Page 3 of 7
•     Court Reporter                       •   Court Recorder
• 'Official                                •   Substitute



First Name:

Middle Name:

Last Name:

Suffix:

Address 1:

Address 2:

City:
State:       Texas                       Zip + 4:
Telephone:                                 ext.

    Fax:

    Email:

X. Supersedeas Bond
    Supersedeas bond filed: • Yes __f No            Ifyes, date filed:
    Will file: •     Yes [_No


    XI. Extraordinary Relief
                                                                                                   7
    Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court? •'Yes • No
     If yes, briefly statethe basis for your request:


     XII. Alternative Dispute Resolution/Mediation (Complete section iffiling in the 1st, 2nd, 4th, Sth, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
     or 14th Court of Appeal)
     Should this appeal be referred to mediation?         q Yes ^iio
     If no, please specify:                                              >
     Has the case been through an ADR procedure? QYes 0 No
     If yes, whowas the mediator?
      Whattype of ADR procedure?
      At what stage did the case go through ADR? • Pre-Trial • Post-Trial              • Other
      If other, please specify:
      Type of case?
      Give abrief description of the issue to be raised on appeal, the relief sought and the applicable standard for review .fknown, (wuhout
      prejudiceto the right to ^^^^^^^^f%^^ ^ ^Z ,«*_**'* ** ™*fc
       Hom, was the case disposed of? g2 ^ y^^,^ fakW* (L vM* h© w*-**P°* <* *
       Summary of relief granted, including amount of money judgment, and ifany, damages awarded.
       Ifmoney judgment, what was the amount? Actual damages:
       Punitive (or similar) damages:
                                                                         Page 4 of 7
                                                             ^ie^*j>^is«w»)Sl**S»#i*




Attorney's fees (trial):
Attorney's fees (appellate):
.Other:

If other, please specify:



Will you challenge this Court's jurisdiction?    rL_ Ves Jfy.No
Does judgment have language that one or more parties "take nothing"? • Yes • No
Does judgment have a Mother Hubbard clause? DYes • No
Other basis for finality?                                                                                  *
 Rate the complexity ofthe case (use 1for least and 5for most complex): •! • 2 • 3 • 4 [__ 5
 Please make my answer to the preceding questions known to other parties in this case. 0Yes • No
 Can the parties agree on an appellate mediator? • Yes [_fNo
 If yes, please give name, address, telephone, fax and email address:
 Narne                          Address                      Telephone                           Fax                  Email


 Languages other than English in which the mediator should beproficient:
 Name of person filing out mediation section of docketing statement:



 XIII. Related Matters

 List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

  Docket Number:                                                                       Trial Court:

    Style:

          Vs.




                                                                        Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
Th'e Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro BonoCommittee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including thefinancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, thatcounsel will take over representation ofthe appellant or appellee without charging legal fees. More information
regarding this program can be found inthe Pro Bono Program Pamphlet available in paper form at the Clerk's Office oron the Internet at
www.tex-app.org. Ifyour case isselected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45)days after submitting this Docketing Statement.
Note: there is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee totransmit publicly available facts and
information about yourcase, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
 attorneys.
 Do you want this case to be considered for inclusion in the Pro Bono Program?          • Yes • No
 Do you authorize the Pro Bono Committee to contact your trial counsel ofrecord in this matter to answer questions the committee may have
 regarding the appeal? • Yes _ No
 Please note that any such conversations would bemaintained as confidential by the Pro Bono Committee and the information used solely for
 the purposes of considering the case for inclusion in the Pro Bono Program.
 Ifyou have not previously filed an affidavit ofIndigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
 the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?            • Yes • No
 These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet athttp://aspe.hhs.gov/poverty/06poverty.shtml.
  Are you willing to disclose your financial circumstances to the Pro Bono Committee? • Yes • No
  Ifyes, please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
  Office oron the internet at http://www.tex-app.orR. Your participation in the Pro Bono Program may be conditioned upon your execution of
  an affidavit under oath as to your financial circumstances.

  Give abrief description ofthe issues to be raised on appeal, the relief sought, and the applicable standard ofreview, ifknown (without
  prejudice to the right to raise additional issues or request additional relief; use aseparate attachment, ifnecessary).




  XV. Signature




                     el (or
   Signature of counsel (or prose
                            pro se party)                                                 Date:      J       ^^           / -^


   Print'edNa^ie:                                                                         State Bar No.:


    Electronic Signature:
        (Optional)




                                                                  Page 6 of 7
r\. Certificate ofService
                                                      ^^sTeen served on the following I
-^—I^^rtifies that this docketing
,urt's order or judgment as follows on

                                                                        Electronic Signature:
ig^aWof counsel (or pro se party)                                             (Optional)

                                                                        State Bar No.:
                                                                                                      who made the service and must
'erson Served             • ents (TRAP
 ertificate ofService Requ.rements (TRAP 95(e)):
                                         9.>( Acertificate ofservice must be signed by the^person
state:
                               m the date and manner ofservice;
                                                     ot service,   y/   ^" ^ir
                               g the name andserved
                                             ^^T^S^Lis aparty's attorney, the i of^ party repreSented by that attorney
                               (3) if the person


                  the following for each person served:
 Please enter


|Date Served:          y^i^y             '^J
  Manner Served: jp*f                                      /tUfa
 IFirstName: ti@&J&lrf
   Middle "Name: ^fa/fij^
  1Last Name:
   ISuffix:

   , Law Firm Name:

     Address 1:
                            jt,/? ur/W/c ft"/ ^
     Address 2:



         S.a,= » ^                            Z'^4; 7^/^
                                              ext.
         Telephone:
         Fax:

         Email:
         If Attorney, Representing!^*^




         ££



                                                                          Page 7of 7
                                                                                                                            ^_„Ja_j^__—)5^Btfa«:yAJbtie^